DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
	Claim Objections. Applicant’s amendment overcomes the claim objections. 
	Double Patenting. Applicant’s Terminal Disclaimer of 10/24/2022 overcomes the previous non-statutory double patenting rejection. 
103 Rejections. Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendments also respectfully introduce at least two 112(b) indefiniteness issues to the claims. Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite in view of the amendments to claim 1.  Because claim 1 now recites that the information is generated during a pre-pass phase that occurs before a geometry pass, the information cannot be generated by the features of claim 8 (i.e. by one or more shaders, wherein the one or more shaders are configurable to output the information or to output vertex position and parameter information for use by the subsequent phase of rendering), because this would be a geometry pass.  The examiner’s interpretation is also consistent with Applicant’s specification as filed (see e.g. para. 74).  
For examination purposes, claim 8 is being treated as if it is consistent with claim 1 and the prior mapping will remain.  If this is what Applicant also intended to be for claim 8, then this would give rise to 112(a) issues.  Clarification and/or correction are respectfully required. 

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 18 and 20, both of these claims are respectfully missing claim features and should be amended as follows (using claim 18 as an example):
program instructions for during a pre-pass phase of rendering, that occurs before a geometry pass generating information at the plurality of GPUs
Otherwise, both claims 18 and 20 are unclear as to what “the geometry pass” means in the last 3 words of both claims; and “geometry pass” also lacks antecedent basis.  It is believed that this is a typographical error in both claims, and that the missing words were intended to be included in both claims.  Claim 19 is rejected based on dependencies. For examination purposes, claims 18 and 20 are being interpreted as if the above missing words are present. Clarification and/or correction are respectfully required. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo, Lars Olav. "Multi-GPU Rendering with Vulkan API." Master's thesis, The University of Bergen, 2018 (“Tolo”) in view of Molnar, S., Cox, M., Ellsworth, D., & Fuchs, H. (1994). A sorting classification of parallel rendering. IEEE computer graphics and applications, 14(4), 23-32 (“Molnar”).

	Regarding claim 1: 
	Tolo teaches: a method for graphics processing (see e.g. Chapter 1, Introduction, method using GPUs), comprising: 
	rendering graphics for an application using a plurality of graphics processing units (GPUs) (see e.g. Chapter 1, Introduction, multi-GPU rendering); 
	using the plurality of GPUs in collaboration to render an image frame including a plurality of pieces of geometry (e.g. sections 2.1-2.3, multi-GPUs to render a frame of, i.e. primitives); 
	assigning responsibility for the rendering of the plurality of pieces of geometry between the plurality of GPUs based on a plurality of screen regions (section 2.3), each GPU having a corresponding division of the responsibility such that a corresponding GPU is assigned to a first set of screen regions including one or more screen regions; during a pre-pass phase of rendering (section 2.3, “sort-first” approach) that occurs before a geometry pass, 
	generating information at the plurality of GPUs regarding relations of the plurality of pieces of geometry to the plurality of screen regions (section 2.3, in the sort-first approach, the screen region is divided during geometry processing, said geometry processing corresponding to the “generating information...” feature above) and; 
	reassigning the plurality of screen regions to the plurality of GPUs based on the information … for purposes of performing the rendering of the plurality of pieces of geometry in a subsequent phase of rendering … (section 2.3.3. a hybrid approach, such as a hybrid of the sort-first and sort-last approaches to reassign or sort after geometry testing, or sort middle).  
	Re: a pre-pass phase of rendering that occurs before a geometry pass, and reassigning the plurality of screen regions to the plurality of GPUs based on the information such that the corresponding GPU is assigned to a second set of screen region including one or more screen regions for purposes of performing rendering…in a subsequent phase of rendering including the geometry pass, consider the following. 
	Tolo teaches and acknowledges that there are multiple possible approaches to implementing parallel rendering utilizing an unlinked explicit multi-GPU configuration (see page 19).  Molnar, likewise, teaches that it is known to include a “pre-transformation” phase of rendering that occurs before a geometry pass (see Figures 2 and 6 and related description; and pages 24 and 26-30).  Modifying the Tolo, such to include the pre-transformation phase that occurs before a geometry pass, per Molnar, and reassigning based on info generated during the pre-transformation phase (i.e. a pre-pass phase of rendering), as per Tolo (see sort first of Tolo, also taught by Molnar as mapped immediately above), and the subsequent phase of rendering includes the geometry pass, per Molnar, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   Recall that Tolo teaches flexibility with regard to how to implement assignment of screen regions to GPUs.  The above reassigning is one embodiment of the teachings/suggestions of Tolo (see Ch. 2) in view of Molnar. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	Molnar further teaches: the method of claim 1, wherein the information includes an approximate area that a corresponding piece of geometry overlaps a corresponding screen region (see Fig. 6 and related description).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps in the known graphics processing pipeline to render images. 


	Regarding claim 4:
	Molnar further teaches: the method of claim 1, wherein the information includes an accurate or approximate area that primitives of a piece of geometry occupies in a corresponding region, or 
	wherein the information includes the number of pixels shaded per screen region, or wherein the information includes a vertex count per screen region (See above mapping to claim 1, and Fig. 6 and related description).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps in the known graphics processing pipeline to render images. 


	Regarding claim 5:
	Molnar further teaches: the method of claim 1, wherein corresponding information may be generated or not generated depending on one or more properties of a corresponding piece of geometry (see “Processing Costs” beginning at p. 26, “Processing and communication costs” at page 26 and “Frame-to-frame coherence” at page 27, and Fig. 6. This teaches scenarios where corresponding info might not be generated based on costs and other factors). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps in the known graphics processing pipeline to render images. 


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the method of claim 1, wherein the information is generated by one or more shaders, wherein the one or more shaders use at least one dedicated instruction to accelerate generation of the information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Tolo teaches that shaders can be used to for steps of the graphics pipeline and can be a program that runs for each primitive in one of the programmable rendering pipeline stages (see e.g. page 6 and Ch. 2, this teaches one or more shaders using at least one dedicated instruction).  Molnar teaches a rendering pipeline that includes a pre-transformation stage (see mapping to claim 1 and Molnar, p. 24). Modifying the applied references, such to include the rendering pipeline stages of Molnar with that of Tolo, and implement a shader to execute, as per Tolo, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Tolo further teaches: the method of claim 1, wherein the information is generated by one or more shaders, wherein the one or more shaders are configurable to output the information or to output vertex position and parameter information for use by the subsequent phase of rendering  (see Ch. 2 and Fig. 2.2 with related description) (*see also 112(b) rejection above). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps/features in the known graphics processing pipeline to render images.


	Regarding claim 9:
	Tolo further teaches: the method of claim 1, wherein at least one of the plurality of GPUs is assigned to a screen region prior to commencement of or during the subsequent phase of rendering (see 2.2-2.4, hybrid approach to multi-GPU implementation allows for the above claimed result). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility in multi-GPU systems.  


	Regarding claim 10:
	Tolo further teaches: the method of claim 1, wherein a screen region initially assigned to a first GPU is reassigned to a second GPU during the subsequent phase of rendering (see Ch. 2 with regard to multi-GPU configurations and hybrid approaches. A sort first and then middle, hybrid approach teaches the above scenario). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility with regard to multi-GPU systems. 


	Regarding claim 11:
	Tolo further teaches: the method of claim 1, wherein a screen region is assigned to more than one of the plurality of GPUs  (see Ch. 2 with regard to multi-GPU configurations and hybrid approaches. Tolo is not limiting with respect to having a strict 1:1 assignment of GPU to region. This can also be taught with more than one GPU performing different processing on the same screen region). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility with regard to multi-GPU systems. 


	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1, wherein a rendering order of the plurality of pieces of geometry does not match an order of corresponding draw calls in a rendering command buffer, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).
	Tolo teaches that the rendering command buffer is known (e.g. p. 25). It is also possible that primitives may be removed from further rendering operations (see e.g. p. 15), such to arrive at the above wherein feature. Modifying Tolo, in view of itself, such to include the above, as all taught by Tolo, would have been obvious and predictable to one of ordinary skill in the art.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1, wherein a rendering command buffer is shared between the plurality of GPUs as a common rendering command buffer, 
	wherein the format of the common rendering command buffer allows a command to be executed only by a subset of the plurality of GPUs, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	Tolo teaches a rendering command buffer that can be shared amongst GPUs as part of allocation. To this end, how the code is written and allocation is decided, one result can be that a command can only be executed by a subset of GPUs (see also Ch. 2 and mapping of claim 1 above, in combination with Fig. 2.7, p. 24-25, 34-45).  Modifying Tolo, in view of itself, such to include the teachings of itself re: rendering command buffers, multi-GPU configurations and allocations/programming code, is all of taught and suggested by Tolo, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	Tolo further teaches: the method of claim 1, wherein the information allows relaxation of rendering phase dependencies, resulting in a first GPU proceeding to the subsequent phase of rendering while a second GPU is still processing the pre-pass phase of rendering (see discussion in Ch. 2 re: graphics pipeline, primitives can be culled or removed from subsequent rendering. Depending on what a first and second GPU is assigned to perform, this can relax the dependencies if, i.e. a primitive assigned to one of the two is no longer needed in subsequent processing.)
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility in multi-GPU systems.  


	Regarding claim 16:
	Tolo further teaches: the method of claim 1, wherein the information generated while rendering the image frame is used to assign the plurality of screen regions to the plurality of GPUs in a subsequent image frame (see Ch. 2, discussion of graphics pipeline in combination with multi-GPU configurations. It is possible that information for one frame can be used or applied to subsequent image frames as part of graphics processing). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to implement steps/features in the known graphics processing pipeline to render images.


	Regarding claim 17:
	Tolo further teaches: the method of claim 1, wherein the plurality of pieces of geometry is reassigned for the subsequent phase of rendering such that successive pieces of geometry are processed by different GPUs  (see 2.2-2.4, hybrid approach to multi-GPU implementation allows for the above claimed result).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have processing flexibility in multi-GPU systems.  



Claims 2, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo in view of Molnar, and further in view of Hakura (U.S. Patent Application Publication No. 2017/0148203 A1).  

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: wherein the pre-pass phase of rendering is a Z pre-pass phase of rendering, wherein the subsequent phase of rendering is a geometry pass phase of rendering, 
	determining a plurality of costs for rendering the plurality of pieces of geometry during the geometry pass; and 
	considering the plurality of costs when assigning the plurality of screen regions to the plurality of GPUs, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first wherein clause, see Hakura, paras. 9 and 141-156, z pre-pass phases are known in the art.  
	Re: the second wherein clause, see Tolo, Ch. 2 and namely the graphics pipeline and flexibility with regard to multi-GPU systems. Modifying Tolo, in view of Hakura, such to include a z pre-pass, per Hakura, prior to a geometry pass phase, such to achieve rendering benefits as per Hakura (Description of Related Art and Summary), would have been obvious and predictable to one of ordinary skill in the art. 
	Re: determining and considering steps, Tolo teaches that costs such as the amount of time it takes to render for each GPU can be taken into consideration when distributing work amongst GPUs (see p. 61-63). Modifying Tolo, in view of itself, such to include such considerations/costs when distributing work amongst GPUs, is all of taught and suggested by Tolo, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
Hakura further teaches: the method of claim 1, wherein a scan converter generates the information (para. 70, rasterizer functioning as a scan converter). Modifying the Tolo, such to include the rasterizer of Hakura to, i.e. generate information (i.e. perform z-culling or other z-based optimizations), would have been obvious to one of ordinary skill in the art as of the effective filing date of applicant’s claims. . The motivation would be to implement known architecture to perform steps/features in the also known graphics processing pipeline.


	Regarding claim 18: see also claim 1. 
	Hakura further teaches: a non-transitory computer-readable medium storing a computer program for implementing a graphics pipeline (parad. 159-61 in combination with e.g. claim 1), the computer-readable medium comprising. 
The computer program of claim 18 corresponds to the method of claim 1 and, thus, the same rationale for rejection applies. Modifying Tolo, such to perform its method via instructions on a computer-readable medium, per Hakura, would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims. The motivation would be make use of known architecture to perform tasks.  


	Regarding claim 19: see claim 3. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1. 
	Hakura further teaches: a computer system (Fig. 2) comprising: a processor (Fig. 2: 230); memory (Fig. 2: 204) coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for graphics processing (paras. 159-61 plus e.g. claim 1). 
	The method of claim 20 corresponds to the method of claim 1 and, thus, the same rationale for rejection applies. Modifying Tolo, such to perform its method via a system as per Hakura, would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims. The motivation would be make use of known architecture to perform tasks.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tolo in view of Molnar and Hakura, and further in view of Dimitrov (U.S. Patent Application Publication No. 2019/0206023 A1). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the information is generated by one or more shaders, wherein the one or more shaders do not perform allocations of a position or parameter cache, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Tolo teaches that shaders are known to, i.e. generate information (see Ch. 2), corresponding to the first wherein clause.  Re: the second wherein clause, see Dimitrov, para. 84.  Modifying Tolo, in view of Dimitrov, such to include the implementation of a graphics pipeline, per Dimitrov and also relevant to Tolo, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613